   Case: 1:17-cv-04105 Document #: 167 Filed: 05/31/19 Page 1 of 6 PageID #:2121




                               UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF ILLINOIS

                                       EASTERN DIVISION



Craftwood II, Inc., et al.,                          Case No. 1:17-cv-04105

                 Plaintiffs,                         Hon. Robert W. Gettleman

        v.                                           Magistrate Judge Jeffrey Cole

Generac Power Systems, Inc., et al.,

                 Defendants.




                                 Plaintiffs’ Motion to Lift Stay Order
   Case: 1:17-cv-04105 Document #: 167 Filed: 05/31/19 Page 2 of 6 PageID #:2122




                                           Introduction

        Craftwood II, Inc., and Craftwood III, Inc., filed this putative class action over two years

ago against Generac Power Systems, Inc., and Comprehensive Marketing, Inc. (“CMI”)

Telephone Consumer Protection Act violations.



        In October 2017, shortly after Generac joined in CMI’s then-pending 12(b)(1) motion to

dismiss, Defendants jointly moved to stay discovery until the Court ruled on the motion. (Dkt.

No. 55.) Defendants requested that the stay remain “in effect until a ruling on the Rule 12(b)(1)

questions of subject matter jurisdiction” had been made. (Id.) (emphasis added.) On October 26,

2017, this Court issued a discovery stay order. (Dkt. No. 68) The order limited the scope of

discovery to issues relevant to Defendants’ 12(b)(1) motion, which challenged the threshold

jurisdictional issue of Plaintiffs’ standing under Article III. (Id.) Discovery was stayed in all

other aspects, except that the stay did not apply to Plaintiffs’ subpoena issued to the fax

broadcaster, WestFax. That meant that Defendants did not respond to the Craftwood stores’

second set of document demands and that they did not need to supplement responses to the first

and third sets of outstanding discovery, unless it related to the motion to dismiss. (Cordero Decl.

¶ 2.)



        Plaintiffs ultimately prevailed in the jurisdictional dispute. This Court granted

Defendants’ Rule 12(b)(1) motion, but the Seventh Circuit found that Plaintiffs had standing.

Craftwood II. v. Generac Power Sys., Inc., 920 F. 3d 479 (7th Cir. 2019). Because Defendants’

12(b)(1) motion was resolved, the basis for staying discovery has ceased to exist. The stay is

moot.




                                                 -1-
   Case: 1:17-cv-04105 Document #: 167 Filed: 05/31/19 Page 3 of 6 PageID #:2123




        Plaintiffs request that this Court lift the stay to allow full discovery to proceed consistent

with the Seventh Circuit’s ruling.



                          Statement of Compliance With Local Rule 37.2

        Plaintiffs satisfied their duties to meet and confer under Local Rule 37.2. Following the

Seventh Circuit decision, on May 6, Plaintiffs’ counsel emailed counsel for CMI and Generac

proposing to lift the stay order and to discuss a process to obtain complete responses to discovery

that has been outstanding for two years. (Cordero Decl. ¶ 3, Ex. A.) Plaintiffs’ counsel

emphasized the importance of scheduling a Rule 37.2 conference to resolve any remaining

differences among the parties, so the June 5 status hearing could be as productive as possible.

(Id.)



        CMI’s counsel initially agreed to meet. But he never agreed to lock in a time, despite

several follow-up emails. (Cordero Decl. ¶ 4, Ex. B.) CMI’s counsel also failed to provide his

client’s position on the stay and outstanding discovery. (Id. ¶ 4.) Generac’s counsel declined to

engage in the discourse altogether, somehow characterizing it as “premature.”1 (Id. ¶ 4, Ex. B.)




        1
                   Generac’s counsel has, in an email, alluded to the potential re-filing of a previously
withdrawn Rule 12(b)(2) motion to dismiss on personal jurisdiction grounds. (Cordero Decl. Ex. B.) To
the extent that Generac proceeds on that course, it should not affect the propriety of the relief requested.
The motion is likely to fail because Generac purposely availed itself of Illinois jurisdiction to hire CMI,
an Illinois company, to advertise Generac products nationwide. Generac approved the advertisements at
issue, which were likely blasted using a computer in Illinois. This suit directly arises from the joint acts
of Generac and CMI. Even if Generac were somehow to prevail, there is still no reason to delay
discovery. A successful Rule 12(b)(2) motion would just mean that Plaintiffs would re-file in Wisconsin
district court, likely seeking venue transfer back to this Court, or would proceed with discovery by
subpoena. The personal jurisdiction motion changes nothing, and discovery should not be delayed
further.




                                                     -2-
   Case: 1:17-cv-04105 Document #: 167 Filed: 05/31/19 Page 4 of 6 PageID #:2124




       Defendants’ reluctance to even discuss lifting the stay is astonishing in light of their own

representations in the stay motion and supporting brief seeking a stay only “pending the

resolution of the 12(b)(1) Motion to Dismiss.” (Dkt. Nos. 55-56 [emphasis added].) The

Seventh Circuit’s April 1 ruling resolved the motion, thereby evaporating the basis for a

discovery stay. But Defendants’ refusal to engage in any meaningful discussions leaves

Plaintiffs with no other option but to bring this motion.



                                             Argument

       Plaintiffs are entitled to lift the stay because the order became moot upon the Seventh

Circuit’s reversal of Defendants’ 12(b)(1) motion. It is uncontroversial that a stay of pre-trial

proceedings, including discovery, during the pendency of a dispositive motion expires upon the

resolution of that motion. See Jackson v. Secretary of Indiana Family and Soc. Servs. Admin.,

279 F. Supp. 3d 816, 817, 819 (S.D. Ind. 2016) (finding that stay of pre-trial proceedings ceased

upon resolution of defendant’s motion to dismiss); Memon v. Western Technical Coll., No. 14-

CV-581-JDP, 2015 WL 2185574 at *3 (W.D. Wis., May 11, 2015) (noting, in the context of a

motion to lift discovery stay, that denial of motion to dismiss resulted in the parties being free to

conduct discovery); see also Budget Rent A Car Corp. v. G & M Truck Rental, No. 03C2434,

2003 WL 23109766 (N.D. Ill. Dec. 22, 2003) (order vacated as moot when underlying motion

was rendered moot due to parties having settled).



       This Court’s October 26, 2017, order was issued, in pertinent part, to stay discovery

proceedings during the pendency of Defendants’ motion to dismiss. The motion is no longer

pending. Plaintiffs should now be entitled to conduct discovery to the fullest extent permissible




                                                 -3-
   Case: 1:17-cv-04105 Document #: 167 Filed: 05/31/19 Page 5 of 6 PageID #:2125




under the Federal Rules of Civil Procedure. For those reasons, this Court should vacate its stay

order.


                                            Conclusion

         Based on the foregoing reasons, the Court should lift the discovery stay imposed by its

October 26, 2017, order (Dkt. No. 68.)


         Respectfully submitted,


DATED: May 31, 2019



                                           By:                  /s/ Scott O. Luskin
                                                                   C. Darryl Cordero
                                                                    Scott O. Luskin
                                                                  Payne & Fears LLP
                                                       200 N. Pacific Coast Highway, Suite 825
                                                               El Segundo, CA 90245
                                                                    (310) 689-1750
                                                                 cdc@paynefears.com
                                                                 sol@paynefears.com
                                                               Attorneys for Plaintiffs




                                                 -4-
    Case: 1:17-cv-04105 Document #: 167 Filed: 05/31/19 Page 6 of 6 PageID #:2126




                                      Certificate of Service

         I hereby certify that on May 31, 2019, a true and correct copy of the foregoing document

was electronically filed with the Court using the CM/ECF system. All counsel of record who are

deemed to have consented to electronic service will be served with a copy of this document via

the Court’s CM/ECF system.


                                                 /s/ Scott O. Luskin
                                                 Scott O. Luskin


4823-5983-7336.2




                                                -5-
